Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 3/18/2019 has been considered by the examiner.  
Response to Amendment
The amendment filed March 11th, 2021 has been entered. Currently, claims 1-20 remain pending in the application. Claims 1-11 and 13-20 have been amended by Applicant to fix previous 35 USC 101, 35 USC 112(b), and claim objections set forth in the non-final office action that was mailed 12/22/2020. However, the previous 112(b) rejection for claims 15 and 17 still needs correcting and a new 112(b) rejection for claim 19 has been added. Moreover, Applicant’s amendments to the abstract corrects a previous abstract objection set forth in the non-final office action that was mailed 12/22/2020. Additionally, claim 12 has been cancelled by the applicant and the subject matter of claim 12 has been added into claim 1. No new matter has been added. Applicant’s arguments have overcome the previous 35 USC § 102 and 35 USC § 103 rejections from the non-final office action that was mailed 10/07/2020.
Response to Arguments
3. 	Applicant’s arguments, see Remarks, Pages 8-10, filed 03/11/2021, with respect to the rejections of claim 1-11 and 13-20 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive.  Therefore, the previous 35 USC § 102 and 35 USC § 103 rejections have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 17, the phrase "sock-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The phrase “sock-like” may have many variations, so the phrase is indefinite for lacking the metes and bounds of the claim. For examination purposes, the phrase “sock-like” is interpreted as a material such as a stocking.
Regarding claim 19, lines 1-2, recite the limitation "the lowest point”. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the lowest point” to read --a lowest point--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Voskuilen (U.S. Patent Pub. No. 20010041855) in view of Wilkerson (U.S. Patent No. 5902259).
Regarding claim 1, Voskuilen discloses (Abstract; Paragraph 28; Figures 1-3) an ankle support 18,28,4,8,12 (Abstract, Ankle support with elongate support element 18, securing element 4, sole section 28, and draw strips 8,12)  having a lateral side and a medial side (Abstract, Ankle support having 
However, Voskuilen fails to explicitly disclose wherein the at least two draw straps cross each other on the lateral side of the ankle support.
Wilkerson teaches (Col.4, lines 5-6, 16; Col. 5, lines 11-28, Figures 1C-2A, and 6A) an analogous ankle support 10,11,12,44,49 (Col.4, lines 5-6 and Col. 5, lines 11-25 and Figures 1C-2A, ankle support comprising lateral shell 10, foot shell 11, medial shell 12, and X-straps 44,49) wherein the at least two analogous draw straps 44,49 (Col. 5, lines 11-25 and Figure 2A, X-straps 44,49) cross each other (Col. 4, line 16 and Figure 2A, X-straps 44,49 cross at the position of the aperture 13 for the fibular malleolus; Col. 5, lines 11-14 and Figures 2A and 6A, X-strap ends 40 and 41 are fixed to the lateral underside of the forward and rearward portions respectively of the foot shell 11 by means of hook and pile fastener; Col. 5, lines 25-28 and Figure 1C, Straps 44 and 49 secured and adjustably tightened by passing them through a pair of D-rings 61 and 62 riveted to the medial shell 12) on the analogous lateral side 10 (Col.4, lines 5-6 and Figure 2A, lateral shell 10) of the analogous ankle support 10,11,12,44,49.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the draw straps of Voskuilen, so that the draw 
Regarding claim 8, the combination of Voskuilen in view of Wilkerson discloses the invention as described above and further discloses (in Abstract, Paragraph 28, and Figure 1 of Voskuilen) that when the ankle support 18,28,4,8,12 is arranged on the user’s foot, the bottom lateral section 4 (Figure 1, securing element 4) of the one-piece support frame 18, 28, 4 (Abstract, Elongate support element 18, which runs on the medial side and securing element 4 which runs on the lateral side; Paragraph 28, sole section 28 which runs beneath the foot)  is configured to be located under a user’s lateral malleolus (Figure 1, securing element 4 is below the user’s lateral malleolus 6). 
Regarding claim 10, the combination of Voskuilen in view of Wilkerson discloses the invention as described above and further discloses (in Abstract, Paragraphs 9-10, 28, and Figure 2 of Voskuilen) the connection section 26 (Paragraph 28, connection section 26) comprises an upper portion (Figure 2, upper portion of the connection section 26 is right below the top section 24, at the location where reference numeral 18 is pointing), a lower portion (Figure 2, lower portion of the connection section 26 is located just above the bottom section 22) and a central portion (Figure 2, central portion of the connection section 26 is at the location where the reference numeral 26 is pointing) located between (Figure 2, central portion is between the upper and lower portion) the upper portion (Figure 2, upper portion of the connection section 26 is right below the top section 24, at the location where reference numeral 18 is pointing) and the lower portion (Figure 2, lower portion of the connection section 26 is located just above the bottom section 22), wherein the central portion (Figure 2, central portion of the connection section 26 is at the location where the reference numeral 26 is pointing) has a smaller width 
Regarding claim 11, the combination of Voskuilen in view of Wilkerson discloses the invention as described above and further discloses (in Pragraphs 10, 28, and Figure 2 of Voskuilen) that when the ankle support 18,28,4,8,12 is arranged on the foot, the connection section 26 (Paragraph 28, connection section 26) is configured to run past the user’s medial malleolus (Paragraph 10, supporting element 18 runs along the medial malleolus).
Regarding claim 13, the combination of Voskuilen in view of Wilkerson discloses the invention as described above and further discloses (in Abstract and Paragraphs 9, 26-27 of Voskuilen) that the at least two draw straps 8,12 (Abstract, at least two draw strips 8, 12), which are configured to allow dorsiflexion and plantar flexion of the user’s foot (Paragraph 9, The structure is therefore lightweight, not very bulky and does not limit or scarcely limits the freedom of movement in directions other than that of an inversion), comprise a dorsal draw strap 8 (Paragraph 26, dorsal draw strip 8) and a ventral draw strap 12 (Paragraph 27, ventral draw strip 12).
Regarding claim 14, the combination of Voskuilen in view of Wilkerson discloses the invention as described above and further discloses (in Abstract and Paragraphs 8, 27-28 of Voskuilen) that when the ankle support 18,28,4,8,12 is arranged on the user’s foot, the ventral draw strap 12 (Paragraph 27, ventral draw strip 12) provides a symmetrical load (Paragraph 8, The movement associated with the inversion is translated into the application of a tensile load to the draw strips 8,12, which directly transmit this inherently symmetrical load to the support element 18) to the one-piece support frame 18, 28, 4 (Abstract, Elongate support element 18, which runs on the medial side and securing element 4 which runs on the lateral side; Paragraph 28, sole section 28 which runs beneath the foot).
Regarding claim 15, the combination of Voskuilen in view of Wilkerson discloses the invention as described above and further discloses (in Abstract, Paragraph 28, and Figures 2-3 of Voskuilen) that the ankle support 18,28,4,8,12 comprises two separate sock-like portions 16, 17 (see Modified Figure 1 below, sock portions 16 and 17) which are connected to each other (see Modified Figure 1 below, sock portions 16,17 are connected to each other by the securing element 4 and strip 40 of the supporting element 18; Paragraph 28, the support element runs through a strip 40 which is stitched onto the sock 16 and is thus movably connected to the sock 16) by the one-piece support frame 18, 28, 4 (Abstract, Elongate support element 18, which runs on the medial side and securing element 4 which runs on the lateral side; Paragraph 28, sole section 28 which runs beneath the foot). 
Regarding claim 17, the combination of Voskuilen in view of Wilkerson discloses the invention as described above and further discloses (in Abstract and Figures 2-3 of Voskuilen) that the two separate sock-like portions 16, 17 (see Modified Figure 1 below, sock portions 16 and 17) comprise a ventral portion 16 (see Modified Figure 1 below, ventral sock portions 16) and a dorsal portion 17 (see Modified Figure 1 below, dorsal sock portions 17), wherein the ventral portion 16 (see Modified Figure 1 below, ventral sock portions 16) configured to cover a user’s foot instep (see Modified Figure 1 below, ventral sock portion 16 is at a user’s foot instep) is located below (see Modified Figure 1 below, ventral sock 
Regarding claim 18, the combination of Voskuilen in view of Wilkerson discloses the invention as described above and further discloses (in Abstract, Paragraph 28, and Figures 2-3 of Voskuilen) that the ankle support 18,28,4,8,12 comprises an entry opening 100 (see Modified Figure 1 below, entry opening 100 guides a user’s foot and leg) configured for the user’s foot, wherein the entry opening 100 (see Modified Figure 1 below, entry opening 100 guides a user’s foot and leg) configured for the user’s foot is defined by (see Modified Figure 1 below, entry opening 100 boundaries are defined by the straps 8,12, supporting element 18, sole 28, and securing element 4) the draw straps 8,12 (Abstract, at least two draw strips 8, 12) and the one-piece support frame 18, 28, 4 (Abstract, Elongate support element 18, which runs on the medial side and securing element 4 which runs on the lateral side; Paragraph 28, sole section 28 which runs beneath the foot).
Regarding claim 19, the combination of Voskuilen in view of Wilkerson discloses the invention as described above and further discloses (in Abstract, Paragraph 28, and Figures 2-3 of Voskuilen; in Col. 4, lines 5-6, 16, Col. 5, lines 11-25, and Figures 1C-2A of Wilkerson) a lowest point (Figures 2-3 of Voskuilen and Figures 1C-2A of Wilkerson, entry opening 100 boundaries are defined by the straps 8,12, supporting element 18, sole 28, and securing element 4 of Voskuilen in view of the X-straps 44,49 crossing at the lateral ankle of Wilkerson, which in combination form a lowest point of the entry opening boundary) of the entry opening 100 (Voskuilen, see Modified Figure 1 above, entry opening 100) is defined by the two draw straps 8,12 44,49 (Voskuilen, Abstract, draw strips 8,12; Wilkerson, Col. 5, lines 11-25 and Figure 2A, X-straps 44,49) crossing each other (Col. 4, line 16 and Figure 2A, X-straps 44,49 cross at the position of the aperture 13 for the fibular malleolus) on the lateral side 10 (Wilkerson, Col.4, lines 5-6 and Figure 2A, lateral shell 10) of the ankle support 10,11,12,44,49 (Wilkerson, Col.4, lines 5-6 

    PNG
    media_image1.png
    559
    993
    media_image1.png
    Greyscale

Claims 2-3, 5-7, and 20 are rejected under 35 U.S.C. 103 as being obvious over Voskuilen (U.S. Patent Pub. No. 20010041855) in view of Wilkerson (U.S. Patent No. 5902259) and in further view of Schein (DE Patent No. 19854536). 
Regarding claim 2, the combination of Voskuilen in view of Wilkerson discloses independent claim 1 as discussed above, but fails to explicitly disclose that the one-piece support frame is made by multi-material injection molding, preferably sandwich molding.  
Schein teaches (Abstract, Col. 2, lines 23-24, Col. 3, lines 35-37) an analogous one-piece support frame 1, 2, 3 (Figure 1, inner core 3 and outer core 2 form a one-piece sole frame 1) that is made by multi-material injection molding (Abstract, hard core 3 and soft cover 2 are injection molded; Col. 2, lines 23-24, Accordingly, the invention comprises multicomponent injection molded parts and more components foam parts), preferably sandwich molding (Col. 3, lines 35-37, Preference is given to the above-described support parts 1 however, owing to the so-called sandwich, sub-divided by slides or interval, preferably by injection molding).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the support frame of Voskuilen in view of 
Regarding claim 3, the combination of Voskuilen in view of Wilkerson discloses independent claim 1 as described above, but fails to explicitly disclose that the one-piece support frame comprises an outer layer and an inner core layer, wherein the inner core layer is made of a material less flexible than a material of the outer layer.
Schein teaches (Abstract; Col. 1, lines 65-68; Col. 3, lines 1-10; Figure 1) an analogous one-piece support frame 1, 2, 3 (Figure 1, inner core 3 and outer core 2 form a one-piece sole frame 1) that comprises an outer layer 2 (Abstract, soft cover 2) and an inner core layer 3 (Abstract, hard core 3), wherein the inner core layer 3 (Abstract, hard core 3) is made of a material less flexible than a material (Col. 1, lines 65-68, the inner core 3 is intended to have a higher modulus of elasticity) of the outer layer 2 (Abstract, soft cover 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the one-piece support frame of Voskuilen in view 
Regarding claim 5, the combination of Voskuilen in view Wilkerson in view of Schein discloses the invention as described above and further discloses (in Col. 3, line 2 and Col. 4, line 30 of Schein) that the thickness (Schein, Col. 4, line 30, thickness of core layer 3) of the inner core layer 3 (Schein, Col. 3, line 2, core 3) in the one-piece support frame 1, 2, 3 (Figure 1, inner core 3 and outer core 2 form a one-piece sole frame 1) varies (Schein, Col. 4, line 30, The core 3 should be a homogeneous hard bodies, whose thickness can vary over its entire surface). 
Regarding claim 6, the combination of Voskuilen in view of Wilkerson in view of Schein discloses the invention as described above and further discloses (in Col. 2, lines 45-46, Col. 3, lines 18-20, Figures 1,4-4a of Schein) a circumferential edge 4 (Schein, Col. 3, lines 18-20, the jacket formed of a soft zone 4 forming, which arise in the region 5 to and into the wedge-shaped jacket edge 2'; Schein, Figure 4a, soft zone 4) of the one-piece support frame 1, 2, 3 (Figure 1, inner core 3 and outer core 2 form a one-piece sole frame 1) consists of the outer layer 2 (Schein, Figure 4, soft cover 2) without (Schein, Col. 2, lines 45-46, the material thickness of the core decreases towards the edge) the inner core layer 3 (Schein, Figure 4a, hard core 3).
Regarding claim 7, the combination of Voskuilen in view of Wilkerson discloses independent claim 1 and discloses (in Abstract, Paragraph 28, and Figure 1 of Voskuilen) the bottom lateral section (Figure 1, securing element 4) of the one-piece support frame 18, 28, 4 (Abstract, Elongate support element 18, which runs on the medial side and securing element 4 which runs on the lateral side; Paragraph 28, sole section 28 which runs beneath the foot) of the sole portion 28 (Paragraph 28, sole section 28 which runs beneath the foot).

Schein teaches (Figure 1) that an analogous bottom lateral section 2 (Figure 1, bottom lateral section located at reference numeral 2) of an analogous one-piece support frame 1, 2, 3 (Figure 1, inner core 3 and outer core 2 form a one-piece sole frame 1) is a circumferential edge (Figure 1, bottom lateral section located at reference numeral 2 is made of just the outer soft cover layer 2 without an inner core layer 3) of an analogous sole portion 1 (Figure 1, shoe insert 1). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bottom lateral section of the one-piece support frame of Voskuilen in view of Wilkerson, into a circumferential edge with a soft outer layer and no inner core layer as taught by Schein, in order to provide an improved ankle support with soft zones of the support frame at the bottom lateral section where less stresses are present for further comfortability and cushioning (Schein, Col. 3, lines 1-10). 
Regarding claim 20, the combination of Voskuilen in view of Wilkerson discloses the ankle support (Abstract, ankle support) of claim 1 but does not disclose the method of manufacturing the one-piece support frame by multi-material injection molding. 
Schein teaches (Abstract; Col. 1, lines 65-68; Col. 2, lines 23-24; Col. 3, line 23) a method for manufacturing (Col. 3, line 23, be manufactured in that, in a first unitizing step of the core in a manner known per se in a first mold cavity is injection molded) the one-piece support frame 1, 2, 3 (Figure 1, inner core 3 and outer core 2 form a one-piece sole frame 1) by multi-material injection molding (Abstract, hard core 3 and soft cover 2 are injection molded; Col. 2, lines 23-24, Accordingly, the invention comprises multicomponent injection molded parts and more components foam parts). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the support frame of Voskuilen in view of 
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Voskuilen (U.S. Patent Pub. No. 20010041855) in view of Wilkerson (U.S. Patent No. 5902259) in view of Schein (DE Patent No. 19854536) and in further view of Kremendahl (U.S. Patent No. 4715131).
Regarding claim 4, the combination of Voskuilen in view of Wilkerson in view of Schein discloses the invention as described above but fails to explicitly disclose that the inner core layer is made of fibre-reinforced plastic and the outer layer is made of another plastic material. 
Kremendahl teaches (Col. 1, lines 67-68; Col. 5, lines 3-4, 18, 22-25, 35-37) an analogous one-piece support frame 1 (Col. 1, line 67, one-piece orthopedic supporting member shoe insert 1) with an analogous inner core layer 7 (Col. 5, line 18, core region 7) that is made of fibre-reinforced plastic (Col. 5, lines 35-37, the core region 7 is glass-fiber-reinforced polyethylene terephthalate) and an analogous outer layer 3, 4 (Col. 5, lines 3-4, outer region 3 and inner region 4) that is made of another plastic material (Col. 5, lines 22-25, the crystalline core region 7 is encased at all sides by amorphous synthetic plastic material, so that the outer surface of the shoe insert is composed completely of amorphous synthetic plastic material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the materials of the inner core and outer layer of the support frame of Voskuilen in view of Wilkerson in view of Schein, so that inner core and outer layer include fibre-reinforced plastic and another plastic material, respectively, as taught by Kremendahl, in order to provide an improved ankle support with an outer cushion and an inner rigid support frame for increased restoration forces due to deformation at specific zones throughout the frame (Kremendahl, Col. 1, line 68). 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Voskuilen (U.S. Patent Pub. No. 20010041855) in view of Wilkerson (U.S. Patent No. 5902259) and in further view of Silva (U.S. Patent Pub. No. 20110319799).
Regarding claim 9, the combination of Voskuilen in view of Wilkerson discloses the invention as described above and further discloses (Figure 1; Paragraphs 28-29) that the bottom lateral section 4 (Figure 1, securing element 4) is configured to extend (Figure 1, securing element 4 extends from the sole portion 304 shown in Fig. 3) from the sole portion 28, 304 (Paragraph 28, sole section 28 which runs beneath the foot; Paragraph 29 and Figure 3, securing element 304 runs beneath the foot) towards (Figure 1, securing element extends towards a user’s lateral malleolus 6) a user’s lateral malleolus 6 (Figure 1, lateral malleolus 6) when the ankle support is arranged on the foot. 
However, Voskuilen fails to explicitly teach that the bottom lateral extends upwardly 0.5-5cm from the sole portion. 
Silva teaches (Paragraphs 36, 38, 55, 59; Figure 3; Claim 1) an analogous ankle support 10 (Paragraph 36, orthosis 10 with shin assembly 12 and foot assembly 14) with an analogous bottom lateral section 38, 34 (Figure 3, lateral edge 38 as well as outside lateral edge of the heel cup 34) that is configured to extend between 0.5-5cm (Paragraph 55, the foot assembly 14 exposes the tendo-calcaneus or Achilles tendon at the heel so that it can contact the interior of the shoe worn over the device; Paragraph 59, foot assembly has a heel cup 34 at a first end dimensioned to fit a predetermined sized heel. The heel cup 34 extending upwardly from the sole 36 and configured to extend continuously around the heel and completely surround the heel and is configured to cover the back of the heel just below the Achilles tendon of a user, which is at a height within the range of 0.5-5cm. See MPEP 2144.05(I) for obviousness of similar and overlapping ranges) from an analogous sole portion 36 (Paragraph 38, sole 36) towards a user’s lateral malleolus when the ankle support is arranged on the 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bottom lateral section of Voskuilen in view of Wilkerson, so that it extends 0.5-5cm from the sole portion, as taught by Silva, in order to provide an enhanced ankle support with an increased effective surface area of the foot at a lateral side to improve the stability of a user when wearing the ankle support (Silva, Claim 1). 
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Voskuilen (U.S. Patent Pub. No. 20010041855) in view of Wilkerson (U.S. Patent No. 5902259) and in further view of Guillebastre (FR Patent Pub. No. 2993452) and Gilmour (U.S. Patent No. 5899872).
Regarding claim 16, the combination of Voskuilen in view of Wilkerson discloses the invention as described above but fails to explicitly disclose that the ankle support comprises a third strap attached to the connection section of the support frame, wherein the third strap is more elastic than the draw straps. 
Guillebastre teaches (Page 4, line 13, 33; Page 5, line 6; Figure 6) an analogous ankle support 1 (Page 4, line 13, a stabilizing device of the ankle 1), analogous draw straps 5, 6 (Page 4, line 33, two strips 5, 6), and a third strap 14 (Figure 6, cuff or strap leg rest 14) attached to (see modified Figure 2 below, strap 14 is connected to the upper portion of the connection section) an analogous connection section 7 (see Modified Figure 2 below, connection section 7) of an analogous one-piece support frame 2, 3, 4 (Page 3, lines 33-34, two uprights 2, 3 and the sole 4 form a one-piece assembly).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection section of the ankle support of Voskuilen in view of Wilkerson, so that there is a third strap attached to the connection section as 
However, the combination of Voskuilen in view of Wilkerson in view of Guillebastre does not disclose that the third strap is more elastic than the draw straps.
Gilmour teaches (Col. 1, lines 59-60; Col. 2, line 29; Col. 3, lines 11, 13-15, 36-39) an analogous ankle support 11 (Col. 2, line 29, boot 11) with an analogous third strap 26 (Col. 3, line 11, band 26), wherein the analogous third strap 26 (Col. 3, line 11, band 26) is more elastic (Col. 1, lines 59-60, band 26 is elastically extensible up to a predetermined tension) than the analogous draw straps 23, 24 (Col. 3, lines 13-15, straps 23, 24 are less elastic than the band 26 because the band 26 has an insert 27 of elastic material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the third strap of Voskuilen in view of Wilkerson in view of Guillebastre, so that the third strap is more elastic than the draw straps, as taught by Gilmour, in order to provide an improved ankle support with a third strap having elasticity that allows for the natural excursion of the Achilles tendon during movement, whilst exerting maximum pressure on the ends of the first two straps (Gilmour, Col. 3, lines 36-39). 

    PNG
    media_image2.png
    489
    591
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paulos et al. (U.S. Patent Pub. No. 20160367391) 
Bowman (U.S. Patent No. 6689081)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786